Case 1:17-cr-00101-LEK Document 1025 Filed 06/08/20 Page 1 of 65   PageID #: 11702
                                                                                     1


       1                    IN THE UNITED STATES DISTRICT COURT

       2                         FOR THE DISTRICT OF HAWAII

       3
           UNITED STATES OF AMERICA,            )   CR 17-00101 LEK
       4                                        )
                        Plaintiff,              )   Honolulu, Hawaii
       5                                        )   February 6, 2020
              vs.                               )
       6                                        )   PARTIAL TRANSCRIPT:
           (1) ANTHONY T. WILLIAMS,             )   TESTIMONY OF LOREEN TROXELL
       7                                        )
                        Defendant.              )
       8                                        )

       9
                         PARTIAL TRANSCRIPT OF TRIAL PROCEEDINGS
     10                  BEFORE THE HONORABLE LESLIE E. KOBAYASHI
                               UNITED STATES DISTRICT JUDGE
     11
            APPEARANCES:
     12
            For the Government:           KENNETH M. SORENSON, AUSA
     13                                   GREGG PARIS YATES, AUSA
                                          Office of the United States Attorney
     14                                   300 Ala Moana Boulevard, Suite 6100
                                          Honolulu, Hawaii 96850
     15
            Also Present:                 MEGAN CRAWLEY, FBI Special Agent
     16
            For the Defendant (1)         ANTHONY T. WILLIAMS, Pro Se
     17     Anthony T. Williams:          05963-122
                                          Federal Detention Center Honolulu
     18                                   Inmate Mail/Parcels
                                          P.O. Box 30080
     19                                   Honolulu, Hawaii 96820

     20     Standby Counsel:              LARS ROBERT ISAACSON, ESQ.
                                          547 Halekauwila Street, Suite 102
     21                                   Honolulu, Hawaii 96813

     22     Official Court Reporter:      Debra Read, RDR
                                          United States District Court
     23                                   300 Ala Moana Boulevard
                                          Honolulu, Hawaii 96850
     24
           Proceedings recorded by electronic sound recording; transcript
     25    produced with computer-aided transcription (CAT).




                                UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1025 Filed 06/08/20 Page 2 of 65   PageID #: 11703
                                                                                     2


       1                                   I N D E X

       2                     CHRONOLOGICAL INDEX OF WITNESSES

       3

       4   GOVERNMENT'S WITNESS                                               PAGE

       5
            Direct Examination By Mr. Yates                                      3
       6    Cross-Examination By The Defendant                                  18
            Redirect Examination By Mr. Yates                                   53
       7    Recross-Examination By The Defendant                                59

       8

       9                                   I N D E X

     10                                E X H I B I T S

     11

     12    NO.                                                               PAGE

     13
             409                                                                51
     14      806                                                                 9
            2040                                                                32
     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25




                                UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1025 Filed 06/08/20 Page 3 of 65    PageID #: 11704
                                                                                      3


       1   THURSDAY, FEBRUARY 6, 2020                                      8:42 A.M.

       2             LOREEN TROXELL, GOVERNMENT'S WITNESS, WAS SWORN

       3                 THE COURTROOM MANAGER:      Thank you.     Please be

       4   seated.

       5         Please state your full name and state your -- spell your

       6   last name for the record.

       7                 THE WITNESS:    My first name is Loreen, my last name

       8   is Troxell.

       9                 THE COURT:     Okay.   Just a minute.     Can everybody see

     10    the woman?    I'm just concerned.       The seat's a little low.

     11    Would that -- or is it the screen?         The monitor, okay.

     12          So we're going to move the monitor to the side.            Is that

     13    better?    Can you see or you want it moved some more?          I mean,

     14    let us know because you need to be able to see the witness.

     15          Okay.    All right.     Thank you very much, Ms. Elkington.

     16          Mr. Yates, your witness.

     17                  MR. YATES:     Thank you, Your Honor.      May I approach

     18    the courtroom manager to pass along this binder?

     19                  THE COURT:     You may.   And, Mr. Williams, do you have

     20    the exhibit range for this witness?

     21                  MR. YATES:     We discussed this prior to testimony.

     22    It's going to be Exhibit 806 and 206.

     23                  THE COURT:     All right.   You may begin.

     24                                DIRECT EXAMINATION

     25    BY MR. YATES:




                                UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1025 Filed 06/08/20 Page 4 of 65   PageID #: 11705
                                                                                     4


       1         Q      Good morning.    Ms. Troxell, can you please briefly

       2   explain to the jury what you do for a living?

       3         A      I am a caregiver.

       4         Q      And where are you employed as a caregiver?

       5         A      Aiea.

       6         Q      Do you have a care home?

       7         A      Foster home.

       8         Q      Okay.   And who is -- who owns that foster home?

       9         A      I do.

     10          Q      And how long have you owned this foster home?

     11          A      Ever since 2000.

     12          Q      And how many patients do you have living at the

     13    foster home?

     14          A      Three elderly.

     15          Q      Okay.   And they live in your foster home, correct?

     16          A      Yes.

     17          Q      Is it fair to say that you depend on your house to

     18    make a living?

     19          A      Yes.

     20          Q      Now, do you have a mortgage on that home?

     21          A      Yes.

     22          Q      And how much did you borrow to buy that home?

     23          A      Uhm, 699.

     24          Q      Was that the price or the amount that you borrowed?

     25          A      That's the price for the house.




                                UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1025 Filed 06/08/20 Page 5 of 65   PageID #: 11706
                                                                                     5


       1         Q       And do you recall how much you borrowed?

       2         A       Uhm, could be 611.

       3         Q       Okay.    Now, Ms. Troxell, you were an MEI client,

       4   correct?

       5         A       Yes.

       6         Q       Okay.    That's Mortgage Enterprise Investments?

       7         A       Yes, sir.

       8         Q       Right.    Now, before you became an MEI client, how

       9   much were you paying on your monthly mortgage?

     10          A       2200.

     11          Q       Okay.    Per month, correct?

     12          A       Per month, yeah.

     13          Q       Now, when you first got your mortgage, do you recall

     14    who your mortgage was with?

     15          A       Could you repeat the last question?

     16          Q       Sure.    Who was your lender and your servicer when

     17    you first got the mortgage?

     18          A       Ocwen.

     19          Q       At some point your mortgage servicer was Ocwen; is

     20    that right?

     21          A       Yes.

     22          Q       Okay.    Now, when did you first meet Anthony

     23    Williams?

     24          A       I don't remember the date, but I met him over at

     25    Democrat Street in Kalihi.




                                  UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1025 Filed 06/08/20 Page 6 of 65   PageID #: 11707
                                                                                     6


       1         Q      And when you say Democrat Street, are you referring

       2   to anyone's house in particular?

       3         A      Yes.

       4         Q      Okay.   And whose house?

       5         A      It's Anabel Cabebe's house.

       6         Q      Okay.   And do you remember that meeting when you

       7   first met Anthony Williams?

       8         A      Yes, sir.

       9         Q      Can you please explain to the jury the purpose of

     10    that meeting?

     11          A      That meeting was to explain to us that we can get

     12    cut in half our mortgage payment.

     13          Q      How many people were at that meeting?

     14          A      Kind a few.

     15          Q      And what does a few mean?

     16          A      But -- yeah.

     17          Q      What does a few mean?

     18          A      Uhm, I have my friend, uhm, Edna -- Edna Franco was

     19    there, uhm, Anabel Cabebe was there, and Mr. Anthony Williams

     20    was there.

     21          Q      Okay.   Now, how long did you stay at this meeting?

     22    Do you recall?

     23          A      Oh, I believe it was 10 to 30 minutes.

     24          Q      Okay.   And you heard Anthony Williams speak?

     25          A      Uhm, Edna, no.




                                UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1025 Filed 06/08/20 Page 7 of 65    PageID #: 11708
                                                                                      7


       1          Q     No.     Anthony Williams?

       2          A     Yes.

       3          Q     Okay.    And what did you hear Anthony Williams say at

       4   that meeting?

       5          A     About cutting down -- cutting in half our mortgage

       6   payment.

       7          Q     Okay.    How did Anthony Williams introduce himself?

       8          A     Anthony Williams, attorney general.

       9          Q     Okay.    And did you understand what attorney general

     10    was?

     11           A     All I -- I know about attorney general is have a

     12    power to do something important for me.

     13           Q     Okay.    And did you ever talk to Anthony Williams

     14    yourself?

     15           A     Yes.

     16           Q     And how did you refer to Anthony Williams?

     17           A     He's a very powerful man.

     18           Q     Okay.    When I say "how do you refer to him" is when

     19    you addressed him, did you call him Anthony?            Did you call him

     20    Mr. Williams?      Or did you call him something else?

     21           A     I call him Mr. Williams, sir.

     22           Q     Okay.    All right.   Now, what did you understand that

     23    an attorney general could do for you in particular?

     24           A     He could do a lot.

     25           Q     Yeah?




                                 UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1025 Filed 06/08/20 Page 8 of 65   PageID #: 11709
                                                                                     8


       1           A    Especially my mortgage.       I know he can cut it in

       2   half.

       3           Q    And if you got into legal trouble or if there was

       4   any foreclosure, did Mr. Williams say what he could do for you?

       5                THE DEFENDANT:        It's leading.   Objection.   It's

       6   leading.

       7                THE COURT:     All right. Foundational, so I'll

       8   overrule the objection.

       9           Do you have the question before you?        Do you want him to

     10    repeat it?

     11                 THE WITNESS:     Yes.

     12                 THE COURT:     Yes.    Could you repeat it for her?

     13                 MR. YATES:     No problem.

     14            Q    (BY MR. YATES:) If you got into legal trouble or

     15    foreclosure, what could Anthony Williams do for you?

     16            A    Yes.   He can -- like, he can file the UCC for me to

     17    protect me from any -- anybody that have interest in my home to

     18    foreclose it.

     19            Q    Did he say anything else about what he could do if

     20    you got into legal trouble?

     21            A    Yes.

     22            Q    What did he say?

     23            A    If my mortgage company, Ocwen, ever call me, I have

     24    to tell him that he will be charging them 1,000 every time they

     25    call.




                                UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1025 Filed 06/08/20 Page 9 of 65   PageID #: 11710
                                                                                     9


       1         Q      Okay.     $1,000?

       2         A      $1,000, yeah.

       3         Q      Okay.     So as a result of Anthony Williams's

       4   representations, you eventually signed up for MEI, correct?

       5         A      Yes, sir.

       6         Q      Okay.     So I'm going to ask you to take a look in

       7   your binder at Exhibit 806.

       8         A      This is the UCC financial statement?

       9         Q      No, no.     It's 806.

     10          A      806.

     11          Q      There should be tabs on the side.

     12          A      Okay.     Yes.

     13          Q      Okay.     So can you please take a look at Exhibit 806

     14    and tell me if you recognize your signature on those documents?

     15          A      Oh, this is 806.

     16          Q      806.

     17          A      Yeah.

     18                 THE COURT:       Are you going to enter 806 into

     19    evidence?

     20                 MR. YATES:       After she lays a foundation.

     21                 THE COURT:       All right.   Any objection, Mr. Williams,

     22    to 806?

     23                 THE DEFENDANT:      No objection.

     24                 THE COURT:       Received.

     25                 (Exhibit 806 received into evidence.)




                                UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1025 Filed 06/08/20 Page 10 of 65   PageID #:
                                  11711
                                                                                10


    1                 THE COURT:     Do you wish to publish?

    2                 MR. YATES:     Sure.

    3                 THE WITNESS:    Oh, okay.

    4                 MR. YATES:     Yes, Your Honor, may I publish?

    5                 THE COURT:     You may.    So it's also on the screen,

    6   too, so whatever's easiest for you, Ms. Troxell.

    7         Q       (BY MR. YATES:)        So, Ms. Troxell, can you see

    8   Exhibit 806?

    9         A       Yes.

   10         Q       And you recognize your handwriting and your

   11   signatures throughout 806?

   12         A       Yes, the handwriting.       Not the handwriting, but the

   13   signature is.

   14         Q       Okay.   And is 806 your MEI application?

   15         A       Yes, sir.

   16         Q       Okay.   So it says here on your MEI application that

   17   your mortgage company at the time was Ocwen and your monthly

   18   payment was 2263.09.       Do you see that on the first page?

   19                 THE COURT:     Do you want to highlight it for her on

   20   the screen?

   21          All right.     If you look at the screen, Ms. Troxell.

   22                 THE WITNESS:    Yes.

   23                 THE COURT:     That's what he's pointing out to you.

   24   Do you see that?

   25                 THE WITNESS:    Yes, that's my mortgage payment.




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1025 Filed 06/08/20 Page 11 of 65   PageID #:
                                  11712
                                                                                  11


    1         Q      (BY MR. YATES:)     Okay.   Now, did Anthony Williams

    2   tell you what he was going to do with the mortgage that Ocwen

    3   had or was servicing for you?

    4         A      He gonna cut it in half.

    5         Q      Okay.   So that's referring to the payment, right?

    6         A      Yes.

    7         Q      But what about the underlying mortgage itself?             What

    8   did he say MEI was going to do with the mortgage itself?

    9         A      He will take it over.

   10         Q      He will take it over?

   11         A      Yeah.

   12         Q      And by "he," you mean Mortgage Enterprise

   13   Investments?

   14         A      Yes.

   15         Q      Okay.   And so at the time that you signed up for

   16   Mortgage Enterprise Investments, how would you characterize

   17   your payment history with Ocwen?

   18         A      I am on time.

   19         Q      On time?

   20         A      Yes.

   21         Q      So you were paying Ocwen on time for your mortgage

   22   payments, right?

   23         A      Yes.

   24         Q      And then you signed up for MEI?

   25         A      Yes, sir.




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1025 Filed 06/08/20 Page 12 of 65    PageID #:
                                  11713
                                                                                  12


    1           Q     Okay.     So did Anthony Williams tell you anything

    2   about what to do with your monthly payments to Ocwen?

    3           A     Stop -- we are not gonna pay them any more.            We

    4   gonna start paying MEI.

    5           Q     Okay.     And how much were you supposed to start

    6   paying MEI?

    7           A     Uhm, suppose to be half of this 2263.09, but

    8   we -- and then he calculated into half of that.             But we

    9   negotiate to Anabel Cabebe if we can pay 900, and he said yes.

   10           Q     Okay.     So after you signed up for MEI, you started

   11   to pay just $900 per month to MEI, correct?

   12           A     Yes, sir.

   13           Q     Okay.     And how much were you paying to Ocwen after

   14   that?

   15           A     We was paying 2,200.

   16           Q     After MEI how much were you paying?       So after you

   17   signed up and you started to pay MEI, how much were you paying

   18   Ocwen every month?

   19           A     That, 2,200 -- oh, after the --

   20           Q     After MEI.

   21           A     Okay.     It was --

   22           Q     No, no.     Hold on.

   23           A     20- --

   24           Q     Let me back you up.     So you signed up for MEI,

   25   right?




                               UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1025 Filed 06/08/20 Page 13 of 65    PageID #:
                                  11714
                                                                                   13


    1           A       Yes.

    2           Q       And Anthony Williams told you to stop paying Ocwen?

    3           A       Yes.

    4           Q       So did you stop paying Ocwen?

    5           A       Yes.

    6           Q       So you didn't pay Ocwen any more money?

    7           A       No more.

    8           Q       Okay.   So I'm going to ask you -- I'll take this

    9   down.       I'm going to ask you to turn to the next exhibit, okay?

   10   And the next exhibit is Exhibit 206            which has been admitted.

   11                   So, Your Honor, may I publish Exhibit 206?

   12                   THE COURT:     You may.

   13                   THE WITNESS:    206.   Yes.

   14           Q       (BY MR. YATES:)    Okay.      So do you have Exhibit 206

   15   in front of you, Ms. Troxell?

   16           A       Yes, sir.

   17           Q       Okay.   So now, what do you recognize Exhibit 206 to

   18   be?

   19           A       This is about UCC.

   20           Q       Okay.   And did Anthony Williams tell you what the

   21   UCC was going to do?

   22           A       Yes.

   23           Q       Okay.   What did he say?

   24           A       He told me that UCC is something that will -- I can

   25   get protected whoever that have interest and foreclosing on my




                                UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1025 Filed 06/08/20 Page 14 of 65   PageID #:
                                  11715
                                                                                14


    1   property.

    2         Q      Okay.   Who filed this UCC document?

    3         A      Anabel Cabebe.

    4         Q      And whose idea was it to file this document?

    5         A      Anthony Williams.

    6         Q      So if you look at Exhibit 206, it lists your name as

    7   the debtor and the secured party.        Do you see that?

    8         A      Yes, sir.

    9         Q      Okay.   And whose idea was it to write your name as

   10   the debtor and the secured party on this UCC document?

   11         A      Anthony Williams.

   12         Q      Okay.   So I'm going to point your attention to the

   13   bottom of the Exhibit 206.       The bottom of 206 has a sentence

   14   that says, "This mortgage will be discharged in accordance with

   15   UCC 1-20139-3-401 and 1-308."

   16                Do you see that?

   17         A      Yes, sir.

   18         Q      Who wrote that language?

   19         A      Anthony Williams probably.

   20         Q      Okay.   And what did you understand that this

   21   language meant when you -- when you signed up with MEI?

   22         A      This is just like a lien in my property.

   23         Q      Okay.   So let's talk -- talk about what happened

   24   after you signed up for MEI.       I believe you testified that you

   25   stopped paying Ocwen; is that right?




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1025 Filed 06/08/20 Page 15 of 65   PageID #:
                                  11716
                                                                                15


    1         A      Yes.

    2         Q      So what happened after you stopped paying Ocwen your

    3   monthly mortgage payments?

    4         A      I receive foreclosure letter from the attorney.

    5         Q      And did you have any communication with Anthony

    6   Williams about the foreclosure letter from Ocwen?

    7         A      No, because he already in jail.

    8         Q      Okay.   Did Anthony Williams -- I believe you said

    9   earlier something about Anthony Williams was going to charge a

   10   thousand dollars?

   11         A      Yes.

   12         Q      Okay.   Could you clarify what you meant there?

   13         A      Uhm, he told me that when Ocwen calls, he will

   14   charge them $1,000 a day every time they call.

   15         Q      And did you ever talk with Ocwen when they started

   16   to talk to you about the -- or when they started to reach out

   17   to you about the foreclosure?

   18         A      Uhm, yes.

   19         Q      Okay.   So at a certain point, did you ever doubt

   20   that Anthony Williams's program was real?

   21         A      When he got, uhm, put in jail, that's when I think

   22   it's not real.

   23         Q      So did Anthony Williams do anything to stop your

   24   foreclosure?

   25         A      Not really.




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1025 Filed 06/08/20 Page 16 of 65   PageID #:
                                  11717
                                                                                16


    1           Q    What is the status of your foreclosure now?

    2           A    I have to hire a lawyer to defend me.

    3           Q    And has he done anything to help you stay in your

    4   home?

    5           A    Yes.

    6           Q    How much have you paid in legal fees to fight

    7   foreclosure?

    8           A    I paid him 25,000.

    9           Q    Dollars?

   10           A    Dollar.

   11           Q    And before you stopped paying your mortgage to

   12   Ocwen, your Ocwen mortgage was, you said, $2,200 per month?

   13           A    Yes.

   14           Q    At some point since you joined MEI, you entered into

   15   a modification with Ocwen, correct?

   16           A    Correct.

   17           Q    Okay.     Or at least you were negotiating

   18   for -- negotiated --

   19           A    Yes.

   20           Q    -- been negotiating for -- okay.

   21                How much is Ocwen asking you to pay on your mortgage

   22   after a modification?

   23           A    It was 3800.

   24           Q    How many months were you working -- or were you

   25   involved in the MEI program?




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1025 Filed 06/08/20 Page 17 of 65   PageID #:
                                  11718
                                                                                17


    1           A    Uhm, how many months?

    2           Q    I'll ask that question a different way.         How much

    3   did you pay to MEI?

    4           A    I paid $900 a month times 4, plus the beginning, the

    5   initial fee of 3500.

    6           Q    Now, Ms. Troxell, have you ever tried to sell your

    7   home?

    8           A    Yes, sir.

    9           Q    And what was the result?

   10           A    I couldn't sell it because of the lien.

   11           Q    Yeah.   And what do you mean by the lien?

   12           A    I hire a Realtor to sell the property for me so it

   13   will stop all this problem.       I cannot sell because there was a

   14   lien in my property that put by me -- I put a lien on my own.

   15   I found that out when I hire a Realtor and then the Realtor

   16   told me You cannot sell your property because there is a lien

   17   on it and it's putting it by you and you need to hire a lawyer

   18   to remove that because of the UCC that's being put in there.

   19           Q    Ms. Troxell, when you refer to the UCC lien, are you

   20   talking about Exhibit 206 that was before --

   21           A    Yes.

   22           Q    -- the jury moments ago?       That was Exhibit 206,

   23   correct?

   24           A    Yes, sir.

   25                MR. YATES:    Your Honor, there are a number of things




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1025 Filed 06/08/20 Page 18 of 65   PageID #:
                                  11719
                                                                                 18


    1   I'd like to get into.      Is this a good time for a break 'cause

    2   we have been going on for about an hour 20 minutes.

    3                THE COURT:    I think we started after 9:00.        Let's

    4   see.   Yeah, we started at 9:15, so that means we'll be going to

    5   10:45.

    6                MR. YATES:    Okay.

    7          Q     (BY MR. YATES:)       Ms. Troxell, is English your native

    8   language?

    9          A     Pardon me, sir?

   10          Q     What is your first language?

   11          A     Uhm, Filipino-English, Ilocano.

   12          Q     Ilocano?    Okay.     If you found out that Anthony

   13   Williams was not an attorney, would you still have signed up

   14   for the Mortgage Enterprise Investments?

   15          A     No, sir.

   16                MR. YATES:    Nothing further from the government on

   17   direct, Your Honor.

   18                THE COURT:    All right.     Thank you.

   19          Mr. Williams, do you have any questions for this witness?

   20                THE DEFENDANT:      Yes, ma'am.

   21                Can we publish the Government's Exhibit 806, please,

   22   the MEI app?

   23                THE COURT:    You may.

   24                               CROSS-EXAMINATION

   25   BY THE DEFENDANT:




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1025 Filed 06/08/20 Page 19 of 65   PageID #:
                                  11720
                                                                                 19


    1         Q      Okay.   Ms. Troxell, who referred you to my program?

    2   Do you remember the person?       I mean, you can look at the

    3   application and see who was on there, who referred you.            See

    4   where it says Referred By?

    5         A      It's -- it's you.

    6         Q      Oh, on the application it says referred By --

    7                THE COURT:     Do you want to circle the area you're

    8   referring her to --

    9                THE WITNESS:     Henry Malinay.

   10         Q      (BY THE DEFENDANT:)      Okay.    Henry Malinay.    And who

   11   is Henry Malinay?

   12         A      He's your partner.

   13         Q      He used to work for me, that's correct?

   14         A      Pardon me?

   15         Q      Did he used to work for me?

   16         A      Yeah, he used -- he worked for you.

   17         Q      Okay.   And who also used to work for me?

   18                THE COURT:     That she can remember?

   19         Q      (BY THE DEFENDANT:)      Yeah, that you can remember.

   20   Who else did I hire that used to work for me also?

   21         A      Anabel Cabebe.

   22         Q      And is there anybody else?

   23         A      Edna Franco.

   24         Q      Edna Franco.     Now, when you met me, do you remember

   25   what you said about Edna Franco, what you told me about how you




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1025 Filed 06/08/20 Page 20 of 65   PageID #:
                                  11721
                                                                                20


    1   felt about her?

    2         A      I don't have a good relationship with her.

    3         Q      Right.    And so you -- is it safe to say when we had

    4   our conversation, you had told me that you didn't trust her; is

    5   that correct?

    6         A      Could you repeat that, please?

    7         Q      When we -- when we spoke and I had told you who I

    8   had hired and when you found out that it was Edna Franco, do

    9   you remember telling me, "I don't trust that woman"?

   10         A      Correct.

   11         Q      Okay.    Now, on this application, what's the date

   12   that you signed up?

   13         A      Henry Malinay.

   14         Q      No.     What date?

   15         A      What date?

   16         Q      Yes.

   17                THE COURT:     If you look at the screen, he's circled

   18   the area he wants you to look at.

   19                THE WITNESS:     12-9-13.

   20                THE DEFENDANT:       No. 7 --

   21                THE WITNESS:     Is that the 7 --

   22                THE DEFENDANT:       Yes.

   23                THE WITNESS:     -- 9, 2013?

   24         Q      (BY THE DEFENDANT:)         Yes.   So you signed up on

   25   July 9th, 2013, correct?




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1025 Filed 06/08/20 Page 21 of 65   PageID #:
                                  11722
                                                                                21


    1           A    Yes.

    2           Q    And after he -- you were just questioned by the

    3   prosecutor and you had outlined that I had went to jail?

    4           A    Yes.

    5           Q    Do you remember what month I went to jail?

    6           A    I don't remember, but I just know you went to jail.

    7           Q    Right.    And it was shortly after this, correct?

    8           A    Yes.

    9           Q    Right.    So you was not able to actually go through

   10   the full process of what my company does; is that correct?

   11           A    Could you say that again?

   12           Q    Since I was incarcerated, you were not able -- I was

   13   not able to take you through the whole process of what my

   14   company does, correct?

   15                MR. YATES:    Objection.    Foundation.    Also

   16   testimony -- providing testimony from the questioner.

   17                THE COURT:    All right.    Overruled.

   18           If you understand the question, you can answer it.          If you

   19   don't, just let him know.

   20           Q    (BY THE DEFENDANT:)      Like, okay, you signed up in

   21   July?

   22           A    Yes.

   23           Q    So August and September -- September I was

   24   unlawfully and illegally arrested and jailed?

   25                MR. YATES:    Objection.    Testifying.




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1025 Filed 06/08/20 Page 22 of 65   PageID #:
                                  11723
                                                                                22


    1                   THE COURT:   So she doesn't know when you were in

    2   jail.       She just knows when you're in jail.     So you can't tell

    3   her to assume that or what have you.         But you can ask her about

    4   what she expected or what she knew your company was going to do

    5   or did for her.

    6           Q       (BY THE DEFENDANT:)   So after I was wrongfully

    7   incarcerated, that's when you answered that that's when you

    8   felt like what I did didn't work; is that correct?

    9           A       I still don't understand your question.

   10           Q       When he asked you did you feel like my

   11   company -- well, my process would work, you said after I got

   12   locked up and I got jailed is when you felt that what I did

   13   wouldn't work; is that correct?        After I got -- after I got

   14   incarcerated, is that when you felt like, okay, this is not

   15   going to work?

   16           A       I just don't -- I don't know.     I don't understand

   17   your question.

   18           Q       You had answered with the prosecutor that after I

   19   got locked up, after I went to jail, your statement was that's

   20   when you felt like, okay, this is not going to work; is that

   21   correct?

   22           A       Yes.

   23           Q       Okay.   So after I got incarcerated, what happened

   24   during my incarceration?        Who did you turn to?    Who tried to

   25   help you during my incarceration?




                                UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1025 Filed 06/08/20 Page 23 of 65   PageID #:
                                  11724
                                                                                23


    1         A      It was Anabel Cabebe.

    2         Q      And was there anybody else?

    3         A      Uhm, Henry Malinay.

    4         Q      Okay.   And did you know that before I got

    5   incarcerated that I had already fired Henry Malinay and Anabel

    6   and Edna before I got incarcerated?         Did you know that?

    7                MR. YATES:     Objection.   Testifying.

    8                THE COURT:     Overruled.

    9         Q      (BY THE DEFENDANT:)      Did you know that, that I had

   10   fired them --

   11                THE COURT:     Your question is pending.       So what's

   12   your answer?

   13                THE WITNESS:     Yes, I knew.

   14         Q      (BY THE DEFENDANT:)      Okay.   So after my

   15   incarceration and I won my case and I came back to Hawaii, did

   16   you rehire me to assist you with your foreclosure?

   17         A      Not a foreclosure.

   18         Q      What did you --

   19         A      You continue what Edna Franco started.

   20         Q      Well, do you remember when I met you after I won my

   21   case and I was released -- when I met you, you had told me what

   22   Edna and her crew had done, and I told you what they did was

   23   totally wrong, what they told you was a lie?          Do you remember

   24   that conversation?

   25         A      Yes.




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1025 Filed 06/08/20 Page 24 of 65   PageID #:
                                  11725
                                                                                     24


    1           Q       Okay.    So at that point you had already went into

    2   foreclosure, correct?         This is 2015.   Do you remember the year?

    3           A       Yes.

    4           Q       Okay.    So did I --

    5           A       But it wasn't foreclosure.

    6           Q       Was in foreclosure?

    7           A       No.

    8           Q       Okay.    So what was it?

    9           A       It was Edna's idea to do a litigation in my property

   10   because I can get it without paying for it.

   11           Q       And so Edna told you that you would get it free and

   12   clear?

   13           A       Yes.

   14           Q       Okay.    And did I tell you that what Edna them was

   15   telling people was wrong?         Do you remember?

   16           A       No.

   17           Q       You don't remember the conversation?

   18           A       You would continue on the paperworks that Edna were

   19   started to do.

   20           Q       No.     Do you remember what I told you is that I will

   21   help you litigate with your lawsuit against Deutsch Bank?               Do

   22   you remember that?         And I filed the document against Deutsch

   23   Bank?       Do you want me to show you the documents to refresh your

   24   memory?

   25                   MR. YATES:    Objection, Your Honor.    He's testifying.




                                 UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1025 Filed 06/08/20 Page 25 of 65   PageID #:
                                  11726
                                                                                25


    1                THE DEFENDANT:     No, I'm asking --

    2                THE COURT:     Overruled.

    3          So do you remember this, what he's -- do you understand

    4   his question?

    5                THE WITNESS:     Yeah.

    6                THE COURT:     Okay.     Do you remember what he asked

    7   you, if you remember?      Do you remember?

    8                THE WITNESS:     I don't remember that.

    9                THE COURT:     Okay.     At one time did you know the

   10   answer to that question?

   11                THE WITNESS:     Uhm --

   12                THE COURT:     If you looked at documents, would it

   13   help you?

   14                THE DEFENDANT:     Okay.

   15                THE COURT:     You have to answer out loud.       Is that a

   16   yes?

   17                THE WITNESS:     Yes.

   18                THE COURT:     All right.     What document would you like

   19   to show her to refresh her memory?

   20                THE DEFENDANT:     I'd like to show Defense

   21   Exhibit 2040.

   22                THE COURTROOM MANAGER:        2040?

   23                THE DEFENDANT:     Yeah, 2040.

   24                THE COURT:     Did you have a page number that you'd

   25   like her to look at a particular page?




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1025 Filed 06/08/20 Page 26 of 65   PageID #:
                                  11727
                                                                                  26


    1                  THE DEFENDANT:    It's starting at page 1.

    2                  THE COURT:     You want her to look at the entire

    3   document?

    4                  THE DEFENDANT:    Well, this -- no, not the entire

    5   document, just from page 1 to -- it's actually going to have to

    6   skip around 'cause all of that's not relevant to her testimony

    7   right now.     So we're going to have to skip from page 1, 2,

    8   3 -- page 1, 2, and 3 and page 20 through --

    9                  THE COURT:     Okay.   Let's start with this.     If you

   10   could look at page 1, 2, and 3 --

   11                  THE DEFENDANT:    Right.

   12                  THE COURT:     -- of Exhibit 2040.   All right?    And

   13   just read it to yourself.        And when you're done, if you could

   14   look up.

   15          Okay.    Now the question he asked you was, "Do you remember

   16   what I told you is that I will help you litigate with your

   17   lawsuit against Deutsch Bank?         Do you remember that I filed the

   18   document against Deutsch Bank?"

   19                  THE WITNESS:     Yes, I do.

   20         Q        (BY THE DEFENDANT:)     Okay.   So the document before

   21   you is the document that I drafted for you, correct?

   22         A        Correct.

   23         Q        Okay.   One of the documents.    Okay.   Now turn to --

   24                  MR. YATES:     I'm sorry, Your Honor.    I understood

   25   that he was going to refresh his -- the witness's recollection




                               UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1025 Filed 06/08/20 Page 27 of 65   PageID #:
                                  11728
                                                                                27


    1   with this document.

    2                 THE COURT:     He did, yes.

    3                 MR. YATES:     Okay.

    4                 THE COURT:     So what's -- we're waiting for the next

    5   question.

    6                 MR. YATES:     I see.   Okay.

    7         Q       (BY THE DEFENDANT:)       Turn to page 20.

    8                 THE COURT:     Okay.    This is not in evidence, so she

    9   can't read it or anything.

   10          Do you have a question?

   11                 THE DEFENDANT:    Yeah.    I just want her to verify

   12   that I also filed this document on her behalf.

   13                 THE COURT:     Well, you can ask her.

   14         Q       (BY THE DEFENDANT:)       Okay.   You see page 20?

   15         A       I don't know how to look.

   16         Q       Okay.   Can --

   17         A       It's kind of too many.

   18                 THE DEFENDANT:    Can you all help her like get

   19   page 20?

   20                 THE COURT:     Put the page on the docucam and show it

   21   to her.     It will not be displayed to the jury.

   22          All right.     If you'd look at the screen and take a look at

   23   that, have you seen that document before?          Have you seen that

   24   document before?

   25                 THE WITNESS:     Did saw it before.




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1025 Filed 06/08/20 Page 28 of 65   PageID #:
                                  11729
                                                                                28


    1                THE COURT:    Okay.    What's your question about the

    2   document?

    3           Q    (BY THE DEFENDANT:)        Okay.   And so that's the

    4   document that I drafted for you for you to file for your

    5   litigation against Deutsch Bank?

    6           A    Yeah, but you did not do anything.

    7           Q    This is the document I filed on your behalf,

    8   correct?

    9           A    What did you say again?       Question?

   10           Q    Is this not the document, the motion that I filed on

   11   your behalf to fight Deutsch Bank to litigate on your behalf?

   12           A    Yes.

   13           Q    Correct?

   14           A    Correct.

   15                THE DEFENDANT:     Okay.    I would like to publish that.

   16                MR. YATES:    Objection to the --

   17                THE DEFENDANT:     I'd like to enter it into evidence.

   18                MR. YATES: -- the document.         This appears to

   19   be -- the Exhibit 2040 appears to be several documents grouped

   20   together.    And they appear to be unrelated.

   21                THE DEFENDANT:     I mean, it's related because this is

   22   a document I filed on behalf of -- on her behalf to fight the

   23   bank.

   24                THE COURT:    Right.    So what his objection, though,

   25   is is not that you can't -- it's not authentic and it's not




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1025 Filed 06/08/20 Page 29 of 65   PageID #:
                                  11730
                                                                                29


    1   admissible.    What he's saying, though, it's more than one

    2   document.

    3          So you're saying -- she has to take a look at each of the

    4   documents that were filed.       So there's one that was filed

    5   July 30, 2015.     She's looked at the face sheet of that and

    6   she's recognizes it and she has testified that this was filed

    7   on her behalf by you.

    8          The next document is also filed on July 30, 2015, and it's

    9   a separate document from the first one.         She hasn't recognized

   10   that one.

   11          And then there's a third document that is filed at a later

   12   date that is a separate document as well and she has not

   13   recognized that.

   14          So do you want all of these in evidence?

   15                 THE DEFENDANT:     Yeah.   Let me let her recognize them

   16   first and identify them, and then we'll enter all of them in.

   17                 THE COURT:   Okay.

   18                 THE DEFENDANT:     So let me get into the next

   19   document.

   20                 THE COURT:   Well, no, I think that's part -- isn't

   21   that part of the -- the one that you already have indicated?

   22                 THE DEFENDANT:     Well, this is the -- it's part of

   23   the document, part of the 2040 document.         But I thought I

   24   needed to let her --

   25                 THE COURT:   No.     So my point is if you look at




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1025 Filed 06/08/20 Page 30 of 65   PageID #:
                                  11731
                                                                                 30


    1   2040-01, that's the one she recognized.           So that entirety of

    2   the document I understand that you want her -- you want to

    3   receive that.     She's recognized the document.

    4                THE DEFENDANT:     Okay.     So --

    5                THE COURT:    If you look at 2040 page 35 --

    6                THE DEFENDANT:     Right.

    7                THE COURT:    That's a separate filing.        She hasn't

    8   recognized that as anything.

    9          And then if you look at 2040 page 41, that's yet another

   10   filing filed August 15, 2015, and she hasn't recognized that.

   11   So that's what I'm saying.

   12                THE DEFENDANT:     Okay.     I just --

   13                THE COURT:    Yeah, so not each page but --

   14                THE DEFENDANT:     Each filing.

   15                THE COURT:    Right, each filing.

   16                THE DEFENDANT:     Okay.

   17         Q      (BY THE DEFENDANT:)        Mrs. Troxell, do you recognize

   18   this filing that I drafted on your behalf?

   19         A      I don't remember.

   20         Q      Do you recognize your signature?

   21         A      Yes, I do.

   22         Q      Okay.

   23                THE COURT:    Wait.   What page was that on that you

   24   just showed her?

   25                THE DEFENDANT:     Page 5.




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1025 Filed 06/08/20 Page 31 of 65     PageID #:
                                  11732
                                                                                  31


    1                 THE COURT:   Okay.     Page 5.      And this is having to do

    2   with the July 30, 2015 --

    3                 THE DEFENDANT:      Right.

    4                 THE COURT: --    filing, and that appears at 2040 page

    5   39.   Okay.

    6         Q       (BY THE DEFENDANT:)         And do you recognize this

    7   document, Ms. Troxell?      You don't recognize that?

    8         A       I don't.

    9                 THE COURT:   Okay.     So you want to admit this

   10   entire --

   11                 THE DEFENDANT:      Yeah.    Well, let me -- 'cause she

   12   don't recognize it.

   13                 THE COURT:   Oh, I thought she said -- oh, "I don't."

   14   I thought she said, "I do."        Okay.

   15         Q       (BY THE DEFENDANT:)         Okay.   Do you recognize your

   16   signature?

   17         A       Yes, I do.

   18                 THE DEFENDANT:      Okay.    That's the whole document.

   19   That's each which motion that was filed.            I'd like to enter

   20   this into evidence.

   21                 THE COURT:   All right.        Any objection?

   22                 MR. YATES:   Yes.    It appears that the witness did

   23   not recognize every document.        If we can split this up into

   24   separate exhibits, that might be more appropriate --

   25                 THE COURT:   No.     It's received.




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1025 Filed 06/08/20 Page 32 of 65   PageID #:
                                  11733
                                                                                      32


    1                (Exhibit 2040 received into evidence.)

    2                MR. YATES:     Okay.

    3                THE COURT:     You don't have a legal objection.           She

    4   recognized her signature, it's filed under her name, so it's

    5   received.

    6           All right.    Do you want to publish anything?

    7                THE DEFENDANT:     Yes, I would like to publish.

    8                THE COURT:     Okay.    What do you want to publish?

    9                THE DEFENDANT:     Page 1 first.

   10                THE COURT:     All right.    Put it under the docucam.

   11           Q    (BY THE DEFENDANT:)       And Ms. Troxell, can you read

   12   the name of this document that I filed on your behalf?

   13                THE COURT:     No, let's move on.     Okay.    We can all

   14   read it.    It's in evidence.       What do you have a question about

   15   this?

   16           Q    (BY THE DEFENDANT:)       This litigation was against

   17   Deutsch Bank, right?      The lawsuit that you said Edna had

   18   initiated for you, correct?

   19           A    Yes.

   20           Q    Okay.     And the lawsuit was because Deutsch Bank had

   21   used fraudulent documents, fraudulent signed mortgage to get

   22   your mortgage.       Do you remember that?

   23           A    No.

   24           Q    You don't --

   25           A    I don't remember.




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1025 Filed 06/08/20 Page 33 of 65    PageID #:
                                  11734
                                                                                 33


    1         Q      You don't remember.       Okay.   I'm going to refresh

    2   your memory.

    3                Do you recognize this assignment of mortgage by

    4   Deutsch Bank?

    5         A      I don't remember anything you showing me.

    6         Q      These are your documents that was in your mortgage

    7   and filed on your mortgage.

    8                THE COURT:    Okay.   Ask her the next question.

    9         Q      (BY THE DEFENDANT:)       Do you remember this document

   10   that was in your mortgage by Deutsch Bank?

   11         A      I don't.

   12         Q      Don't remember that.      Ms. Troxell, do you remember

   13   me explaining to you that the assignment of mortgage was signed

   14   by what is called robo-signers or fake signers?             Do you

   15   remember the conversation about that?

   16         A      Robo-signers.

   17         Q      Right?

   18         A      Yes, you said about that.

   19         Q      All right.    The document that I'm going to show you

   20   is what I drafted for you outlining the robo-signers in the

   21   documents.

   22                THE COURT:    This is Exhibit 2040?

   23                THE DEFENDANT:     Yes.   It's Exhibit 2040 and this is

   24   page -- from page 20 and it goes to page -- it goes to 20 -- it

   25   goes to 2034, that whole document.




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1025 Filed 06/08/20 Page 34 of 65   PageID #:
                                  11735
                                                                                  34


    1                THE COURT:     What page do you want to show her?

    2                THE DEFENDANT:     I have to show her several pages.

    3                THE COURT:     All right.

    4                THE DEFENDANT:     'Cause I got to show what I actually

    5   did for her and what I was exposing --

    6                THE COURT:     No, don't tell me what -- testify.          Just

    7   show where -- whatever you want to and ask her a question.

    8   It's in evidence.

    9                THE DEFENDANT:     All right.

   10                THE COURT:     All right?     And you have permission to

   11   publish.

   12                THE DEFENDANT:     Thank you.

   13         Q      (BY THE DEFENDANT:)      Okay.   Ms. Troxell, Deutsch

   14   Bank had filed a motion to dismiss your complaint for fraud.

   15   Do you remember that?

   16         A      No, sir.

   17         Q      You don't remember them filing a motion to dismiss?

   18                THE COURT:     She said no.

   19                THE WITNESS:     No, sir.

   20                THE COURT:     So ask the next question.

   21         Q      (BY THE DEFENDANT:)      Can you read the caption of the

   22   motion that I filed on your behalf?

   23                THE COURT:     All right.     So it's in evidence.    It's

   24   in front of the jury.      We can all read.     What question do you

   25   want to ask?




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1025 Filed 06/08/20 Page 35 of 65   PageID #:
                                  11736
                                                                                35


    1                THE DEFENDANT:     Well, I want her to do the same

    2   thing that the prosecutor did with Megan Crawley so I can enter

    3   it in so I can outline different parts of it.

    4                THE COURT:     Okay.   So it's in evidence, so if you

    5   want to direct her attention to a certain part of the document,

    6   you can, and then ask her.

    7           I'm not going to have all the witnesses come up here and

    8   be reading all the exhibits.        If there's a specific area that

    9   you want to ask her about, please do so.

   10           Q    (BY THE DEFENDANT:)      Okay.   Can you see section D on

   11   your screen?

   12           A    I don't even understand all this papers you showing

   13   me.

   14                THE COURT:     All right.    Can you see it, though?

   15           Q    (BY THE DEFENDANT:)      Can you see it?

   16           A    Yeah, I could see it.

   17                THE COURT:     All right.

   18                THE WITNESS:     I don't understand it.

   19                THE COURT:     Understood.   What's your question?

   20           Q    (BY THE DEFENDANT:)      When I was fighting your

   21   litigation, did I expose that the documents that were filed by

   22   Deutsch Bank were robo-signers and they were fraudulent

   23   documents that had already been done a show on 60 Minutes that

   24   showed that these were actual robo-signers?          Do you remember

   25   that?




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1025 Filed 06/08/20 Page 36 of 65   PageID #:
                                  11737
                                                                                36


    1           A    You may show a robo-signer, but I did not see this

    2   form.

    3           Q    Well, you filed this document.        I drafted it for you

    4   so --

    5                THE COURT:    No.   So ask her a question about the

    6   document.    She says she doesn't understand it.        She said she

    7   remembers you talking about robo-signers.          So what's your

    8   question?

    9           Q    (BY THE DEFENDANT:)      Okay.   Did you understand what

   10   the robo-signers were?

   11           A    Yes.

   12           Q    Okay.    And so you did understand that robo-signers

   13   are fraudulent?

   14           A    Fraudu- --

   15           Q    Yes.

   16           A    Your question?

   17           Q    Yes.    Did you understand that robo-signing is

   18   illegal, that you can't sign a document and that's not your

   19   real name.    You understand that, right?       That was fraudulent?

   20           A    Fraud, yes.

   21           Q    Okay.    So when I was filing on your behalf, what I

   22   was exposing was that the assignment of mortgage that was in

   23   your case was actually signed by these fraudulent robo-signers.

   24   Now, do you remember that?

   25           A    Yes.




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1025 Filed 06/08/20 Page 37 of 65   PageID #:
                                  11738
                                                                                  37


    1         Q      Okay.   That's what this document was about and

    2   that's what I was fighting on your behalf.

    3                THE COURT:     Do you know that?      That's a question.

    4   Did you know that he was doing this?

    5                THE WITNESS:     The robo-signer? No.

    6                THE COURT:     No.     Did you know why he was filing

    7   these?

    8                THE WITNESS:     Yes.

    9                THE COURT:     Did you file this or did Mr. --

   10                THE WITNESS:     He did it.

   11                THE COURT:     Okay.

   12                THE WITNESS:     I don't know anything about legal

   13   matters.    All they do is give me this paper and turn it in

   14   there, bring it to the court.         But I don't even know what's

   15   inside that form.

   16                THE COURT:     Okay.    All right.    What's your next

   17   question?

   18         Q      (BY THE DEFENDANT:)       Right.     So after we filed the

   19   documents for you -- so once I would file the documents for you

   20   and then the bank would respond, did I always respond back with

   21   the response when they would respond to your motion?

   22         A      Not always.    And you don't explain to me what inside

   23   the context of the form that you telling me to turn it into

   24   the -- to the federal court.         I don't know.

   25         Q      So you don't remember coming to the office and after




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1025 Filed 06/08/20 Page 38 of 65   PageID #:
                                  11739
                                                                                38


    1   I drafted the document for you and I explained to you what

    2   I -- the legal case law that I put in the document, what the

    3   contents of the documents was before you filed it, you don't

    4   remember coming to my office and explaining it before I give it

    5   to you for you to go ahead and file it?         You don't remember

    6   that?

    7           A    No, because you supposed -- your helper Anabel

    8   supposed to mail that paper without me seeing the form and

    9   you -- and Anabel supposed to mail that paper.          She did not

   10   mail it and you -- I get screwed up from that.

   11           Q    So you're saying that Anabel never showed you the

   12   document?

   13           A    No, because you supposed to show me the document

   14   because you are the one doing the legal papers.

   15           Q    Now, Ms. Troxell, I showed you this

   16   document -- didn't you sign a document?

   17           A    Yeah.   You -- if a powerful man, an attorney general

   18   will ask me to sign that papers, I don't have enough -- enough

   19   knowledge of all this legal papers that you asking me to sign.

   20           Q    Okay.   So did you ask me to explain it a little more

   21   before you filed it?      Because when you were at my office, I

   22   asked you, I said, "Ms. Troxell" --

   23                THE COURT:    Okay.   You need to ask her one question

   24   at a time.

   25                THE DEFENDANT:     Okay.




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1025 Filed 06/08/20 Page 39 of 65   PageID #:
                                  11740
                                                                                 39


    1                THE COURT:     So your first question is, Did you ask

    2   him to explain a little more before you filed it?           That's the

    3   question.    Did you ask him to explain a little more before you

    4   filed it?

    5                THE WITNESS:     Yeah, but he don't have no time to

    6   answer me that question 'cause he's so busy dealing with other

    7   customers.

    8                THE COURT:     Okay.   So that's her answer.      What's

    9   your next question?

   10         Q      (BY THE DEFENDANT:)      Okay.    So when you signed the

   11   document, where did you sign the document at?

   12         A      Democrat.

   13         Q      Okay.   So was I there after I drafted the document

   14   for you for you to sign it?

   15         A      Excuse me?

   16         Q      So after I drafted the document for you, you came to

   17   the office to sign it because you have to sign it 'cause I

   18   drafted the document on your behalf.          So when you came to the

   19   office, you signed a document, correct?

   20         A      Yes.

   21         Q      Okay.   Now, any client that comes to me before I let

   22   you go and file anything, I ask you do you have any questions

   23   for me?

   24         A      But you asked me to sign that papers without my

   25   knowledge what's the content that --




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1025 Filed 06/08/20 Page 40 of 65   PageID #:
                                  11741
                                                                                40


    1         Q      I went over the document with you, Ms. Troxell.

    2                THE COURT:    All right.      So we're going round and

    3   round and she already answered your question about whether she

    4   asked questions.      Her answer is her answer, so you need to ask

    5   her another question.

    6                THE DEFENDANT:     Okay.

    7                THE COURT:    And I'll let you one more and then we're

    8   going to take a recess and then you can resume.

    9         Q      (BY THE DEFENDANT:)        Okay.   Earlier you said that

   10   after I had got unlawfully incarcerated and I was locked up,

   11   that after that you didn't trust my program, correct?

   12         A      Correct, yes.

   13         Q      Okay.    So if you didn't trust my program after I got

   14   locked up, why did you hire me after I freed myself after I won

   15   my case and came back to Hawaii?

   16         A      Because you told me that you won the case and you

   17   got out from jail.

   18         Q      I did.

   19         A      And then Anabel Cabebe is in our group.         She was the

   20   one telling us that it's okay.        But we never know -- we never

   21   even proven it if you can be trusted.

   22                THE COURT:    All right.      Stop.   So you can resume.

   23   We're overdo for our first recess.         All right.   Uhm, resume

   24   after the recess.

   25          All right.     Ladies and gentlemen, we're going to take our




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1025 Filed 06/08/20 Page 41 of 65   PageID #:
                                  11742
                                                                                41


    1   first recess for 15 minutes.       If you would again leave your

    2   iPads and your notes behind.       Of course, don't discuss the case

    3   with anyone or allow anyone to discuss it with you.

    4          Please rise for the jury.       They and the rest of us are in

    5   a 15-minute recess.       Thank you.

    6                (A recess was taken.)

    7                (Open court out of the presence of the jury.)

    8                THE COURT:     So we have counsel, Mr. Williams -- can

    9   we get the witness on the stand?        And I will ask Ms. Elkington

   10   to get the jury, unless there are any matters we need to take

   11   up.

   12          No?   All right.    We're in recess.

   13                (A recess was taken.)

   14                (Open court in the presence of the jury.)

   15                THE COURT:     The record will reflect the presence of

   16   the ladies and gentlemen of the jury, counsel, and

   17   Mr. Williams.     We'll just have a momentary while we try to --

   18   all right.    Very good -- start up the flat screen TV and we are

   19   back in business.

   20          All right.    So, Mr. Williams, Ms. Troxell's on the stand.

   21          I remind you you're still under oath.        You may be seated.

   22          And you may continue your question.

   23         Q      (BY THE DEFENDANT:)       Ms. Troxell, you had answered

   24   earlier that you had tried to sell your home and that the

   25   Realtor said that you couldn't sell it because of the UCC that




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1025 Filed 06/08/20 Page 42 of 65   PageID #:
                                  11743
                                                                                 42


    1   was filed; is that correct?

    2         A      Yes.

    3                THE DEFENDANT:     Okay.    And could you pull up the

    4   Government Exhibit 206, the UCC, please?         I'd like to publish

    5   it.

    6                THE COURT:     You may.

    7         Q      (BY THE DEFENDANT:)        Ms. Troxell, on line 3, whose

    8   name is listed as the secured party on this UCC lien?

    9         A      The bottom?

   10         Q      Oh, says line 3, Secured Party right here.

   11                THE COURT:     Could you put a little dot or -- that's

   12   where he's referring to.

   13                THE WITNESS:     My name.

   14         Q      (BY THE DEFENDANT:)        Your name, correct?    And did

   15   your Realtor tell you that you could have the lien removed

   16   yourself?

   17         A      No.

   18         Q      Did your attorney tell you that you could have the

   19   UCC removed yourself?

   20         A      No.

   21         Q      When the Realtor or the attorney didn't notify you

   22   that, did you call me and ask me how to remove the UCC lien?

   23         A      No, because you are in jail.

   24         Q      So this is at the time I was in jail?

   25         A      No, when I tried to help -- to sell my house --




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1025 Filed 06/08/20 Page 43 of 65   PageID #:
                                  11744
                                                                                43


    1         Q      Okay.

    2         A      -- you already in jail.

    3         Q      Okay.    So you couldn't ask me how to remove it from

    4   the UCC?

    5         A      There's no way I can get in touch with you.

    6         Q      Right.    So there was no way you could get in touch

    7   with me, but you're saying that the Realtor nor your attorney

    8   told you that you could have simply just filed a UCC removal

    9   off the -- in the Bureau to remove the lien to sell your home?

   10   Neither one of them told you that, correct?

   11         A      No.

   12                THE DEFENDANT:     Okay.    Can I get government

   13   Exhibit 806?     And I need page 5.

   14                THE COURT:    Can you clear the --

   15         Q      (BY THE DEFENDANT:) Okay.       Ms. Troxell --

   16                THE COURT:    Do you want this published?

   17                THE DEFENDANT:     Yes, ma'am, I need this published.

   18                THE COURT:    All right.      You may publish.

   19         Q      (BY THE DEFENDANT:)        And I have circled -- the title

   20   of this document, can you read the title of the document?

   21         A      What's the question, sir?

   22         Q      Can you read the title of the document?

   23         A      Foreclosure Disclosure.

   24         Q      Okay.    And is that your signature at the bottom?

   25         A      Yes.




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1025 Filed 06/08/20 Page 44 of 65   PageID #:
                                  11745
                                                                                44


    1         Q       And that was my signature with you?

    2         A       Yes.

    3         Q       Okay.    And when you filled out the MEI application,

    4   I had you sign each document, I read each document to you and

    5   we both signed, correct?

    6         A       No.     As I said, I was asked to sign a papers without

    7   my knowledge what's in it.

    8         Q       So when you came to my office and I sat you down,

    9   'cause there are six pages on the MEI app, so I signed and you

   10   signed.    I read each page to you and I explained to you what

   11   each paper meant.       Do you not remember that, coming to the

   12   office and me explaining that to you?

   13         A       Yeah, so many papers in a pack.       All you ask me is,

   14   "Sign here," pointing, "Sign here."

   15                 As I said, I don't have knowledge of all the legal

   16   papers and I trusted you then 'cause you are general

   17   attorney --

   18         Q       Ms. Troxell, do you know --

   19         A       -- that explaining to me.

   20         Q       Do you mean how many pages the MEI application is?

   21         A       I'm not sure.

   22                 THE DEFENDANT:    Okay.   We can go through the -- can

   23   you go to the No. 1 page and we'll see how many pages my

   24   application is?       Yes, the same document, 806.     So let me count

   25   how many pages it is.       I think it's 6 pages.




                               UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1025 Filed 06/08/20 Page 45 of 65   PageID #:
                                  11746
                                                                                45


    1          Now go up to 2, 3, 4, 5, 6, 7 -- that's it.

    2         Q      (BY THE DEFENDANT:)      Okay.    So the MEI application

    3   is only six pages, Ms. Troxell.        So it's not a whole stack of

    4   papers.    Can you see that?

    5         A      Yes, I see it.

    6         Q      Okay.   And so there's not a whole bunch of language

    7   on the MEI papers on each page, there's not a whole lot of

    8   writing, there's not a whole lot of legal terms that would

    9   confuse someone.

   10                Can you go back to --

   11                THE COURT:    Well, is that a question?

   12                THE DEFENDANT:     Right.

   13                THE COURT:    Does she agree with you?

   14         Q      (BY THE DEFENDANT:)      Right.     Do you see a lot of

   15   legal terms on there that you don't understand --

   16         A      I did not see this form.

   17         Q      Is that your signature, Ms. Troxell.

   18         A      I know it's my signature, but I did not see this

   19   form being specifically show me what's in this form.            All I

   20   being asked is, "Sign here.        Sign here."

   21         Q      No, Ms. Troxell, you came to my office, I read each

   22   page to you.     You don't remember me reading each page to you?

   23   'Cause there's not that much to read.

   24                THE COURT:    Okay.    So the question is do you

   25   remember him reading each page of this document?




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1025 Filed 06/08/20 Page 46 of 65   PageID #:
                                  11747
                                                                                46


    1                THE WITNESS:     No.

    2                THE COURT:     Okay.

    3         Q      (BY THE DEFENDANT:)      No, you don't --

    4                THE COURT:     She said, "No."    So what's the next

    5   question?

    6         Q      (BY THE DEFENDANT:)      Do you remember what I

    7   explained to you what it meant by you being the secure party on

    8   your UCC?    Do you remember what I explained to you what that

    9   does for you?

   10         A      Yes.   You told me that UCC can protect me from

   11   anyone that have interest of foreclosing or taking my property

   12   away from me.

   13         Q      And when I explained to you that the UCC liens

   14   protects your interest in your property, that in order for it

   15   to be removed, do you remember what I told you in order for

   16   that UCC to be removed?

   17         A      No.    You don't tell me anything about being removed.

   18   All you told me is I -- that UCC can protect me from anyone

   19   that are interested foreclosing or taking away my property from

   20   me.

   21         Q      So what did I explain to you what the UCC does?

   22         A      I just said.

   23         Q      Right.    So if the bank tried to foreclose on you,

   24   what would they have to do to the UCC lien?          Do you remember me

   25   explaining that to you?      Like if they tried to foreclose --




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1025 Filed 06/08/20 Page 47 of 65   PageID #:
                                  11748
                                                                                47


    1         A      As I said, what you said to me, the UCC will protect

    2   me from anyone that will interest and will foreclose my

    3   property.

    4         Q      And that they would have to go to court -- we would

    5   have to go to court, correct?

    6         A      No, you did not tell me anything about going to

    7   court.

    8         Q      So what did I explain to you then?

    9         A      I just said.     That will protect me from anyone that

   10   taking away my property or foreclose my property from me.

   11         Q      So -- so you really didn't -- I don't think you

   12   really understood what I said to you that day, Mrs. Troxell.

   13                THE COURT:     Is that your question?

   14                THE WITNESS:     No.

   15         Q      (BY THE DEFENDANT:)      Did you fully understand what I

   16   told you that day?

   17         A      Yes, sir.    I just said you told me UCC can protect

   18   me from anyone that interested or taking my property away from

   19   me or foreclosing my property away from me.

   20         Q      And even after I got incarcerated, were they able to

   21   evict you out of your house?

   22         A      I did not understand a word.

   23         Q      I said even after I got incarcerated, when I was

   24   illegally incarcerated in 2013, two months after you signed up,

   25   was the bank able to evict you from your house?




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1025 Filed 06/08/20 Page 48 of 65    PageID #:
                                  11749
                                                                                       48


    1         A      No.

    2         Q      Okay.

    3         A      Because I called them myself.

    4         Q      Okay.     You called them yourself?

    5         A      Uh-huh.

    6         Q      And what happened?

    7         A      And then they talked to me that as long as I gonna

    8   agree with Ocwen to pay my mortgage and do my modification, I

    9   will be okay.

   10         Q      And did they tell you that the lien would somehow

   11   encumber them or was damaging to you or damaging to them?                Did

   12   they --

   13         A      That wasn't discussed when I'm doing the

   14   modification with Ocwen.       That only mentioned only when I tried

   15   to sell my property.

   16         Q      Okay.     Now, do you remember me going over your

   17   mortgage that was by Deutsch Bank and the note?             Do you

   18   remember coming to my office, you bringing your mortgage

   19   documents, and I went over and explained to you the legal terms

   20   in your mortgage document?       Do you remember that?

   21         A      No.     I did not bring my mortgage note to you.            You

   22   have printed out for me.

   23         Q      Well, no, you came to the office.        I had

   24   Anabel -- you came to the office with the mortgage document

   25   'cause that's in the application.        You have to get your




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1025 Filed 06/08/20 Page 49 of 65   PageID #:
                                  11750
                                                                                49


    1   mortgage note and your mortgage document.

    2         A      No.

    3                THE COURT:     Okay.   So you're asking her did she

    4   bring it to you?

    5                THE DEFENDANT:     Right.

    6                THE COURT:     And to Anabel?

    7                THE DEFENDANT:     Right.

    8                THE COURT:     Did you bring your mortgage documents to

    9   Mr. Williams and Anabel?

   10                THE WITNESS:     No, I did not, ma'am.

   11                THE COURT:     Okay.   So the next question.

   12         Q      (BY THE DEFENDANT:)      So who brought it to us?

   13         A      You got it -- you have it yourself.

   14         Q      So I got it or did Anabel --

   15         A      I don't know how you got it.

   16         Q      So --

   17         A      I don't know.

   18         Q      So when you came to my office, I had your mortgage

   19   and your note documents from your original lender?

   20         A      Yeah.

   21         Q      Okay.   Now, do you remember the conversation that we

   22   had and me explaining --

   23                THE COURT:     Well, "Do you remember the

   24   conversation" --

   25                THE DEFENDANT:     Right.




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1025 Filed 06/08/20 Page 50 of 65   PageID #:
                                  11751
                                                                                   50


    1                THE COURT:     -- "that we had?"

    2         Q      (BY THE DEFENDANT:) Do you remember the conversation

    3   that we had?

    4                THE COURT:     So this is the first time you met?

    5                THE DEFENDANT:     No, this wouldn't be first time.

    6   This would probably been the second or third time.

    7                THE WITNESS:     What conversation we had?

    8         Q      (BY THE DEFENDANT:)        Regarding your mortgage with

    9   Deutsch Bank, the mortgage and the note.

   10         A      All I remember that you mentioned to me about is the

   11   robo-signing.

   12         Q      Okay.   I mentioned that.      I did mention that.         I --

   13   but I also mentioned about the note, what happens to your note.

   14   You don't remember that conversation --

   15         A      Don't remember.

   16                THE DEFENDANT:     Okay.    Can the -- Government

   17   Exhibit 409 -- 408 and 409 -- actually, 409, just 409.

   18                THE COURT:     We don't have that -- those as being in

   19   evidence.    Did you offer them in evidence?

   20                THE DEFENDANT:     Oh, it's not in evidence.

   21                MR. SORENSON:     Your Honor, those are not in evidence

   22   at this time.     They could be loan documents from another

   23   person.

   24                THE COURT:     Okay.   So if you offer them -- if you

   25   want to offer them into evidence, you have to, you know, have




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1025 Filed 06/08/20 Page 51 of 65    PageID #:
                                  11752
                                                                                  51


    1   this witness verify that --

    2                THE DEFENDANT:     Yeah, I need to verify it.        Can I

    3   get your Exhibit 409 for her to verify that it's her note and

    4   that it's her signature?

    5                MR. SORENSON:     409?

    6                THE DEFENDANT:     Yeah, 409.

    7                THE COURT:    All right.      Mr. Yates, are you objecting

    8   to having it received into evidence?

    9                MR. YATES:    Actually, no, Your Honor.

   10                THE COURT:    Okay.      So they're going to agree to have

   11   it received in evidence.

   12                THE DEFENDANT:     All right.    I'd like to publish it.

   13                THE COURT:    Okay.      So this is Exhibit 409 is

   14   received in evidence.

   15                (Exhibit 409 received into evidence.)

   16                THE COURT:    All right.      So that's before the

   17   witness.    And wish to publish?       Yes.

   18           Q    (BY THE DEFENDANT3:)       You recognize that document,

   19   Ms. Troxell?

   20           A    I don't recognize the document, but I can recognize

   21   my --

   22           Q    You recognize your signature?        Okay.     So that's the

   23   note that you signed that is attached to your mortgage for

   24   Deutsch Bank?

   25                MR. YATES:    Objection.      Testimony.




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1025 Filed 06/08/20 Page 52 of 65   PageID #:
                                  11753
                                                                                52


    1                THE COURT:     All right. So you're asking her --

    2                THE DEFENDANT:     Right.

    3                THE COURT:     -- if she recognizes that --

    4                THE DEFENDANT:     Right.

    5                THE COURT:     -- as the note about Deutsch Bank.

    6           Do you recognize that --

    7           Q    (BY THE DEFENDANT:) Do you recognize that as the

    8   note?

    9           A    This?

   10           Q    Yes, with your signature.

   11           A    With my signature, yes.

   12           Q    (BY THE DEFENDANT:)      Right.   Can you see -- look to

   13   the left and where it says right here -- you see where it says,

   14   "Paid to the order of without recourse Argent Mortgage Company

   15   LLC"?

   16           A    Where?

   17           Q    I got it circled.

   18                THE COURT:     If you look at the screen --

   19                THE DEFENDANT:     The screen?

   20                THE COURT: -- he has it circled in red.

   21                THE DEFENDANT:     Uh-huh.

   22                THE WITNESS:     What's the question again?

   23           Q    (BY THE DEFENDANT:)      Was that on the document when

   24   you signed it?     Do you remember that?

   25           A    I'm sorry, but I cannot recall.




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1025 Filed 06/08/20 Page 53 of 65   PageID #:
                                  11754
                                                                                  53


    1                  THE DEFENDANT:    You don't recall?

    2          Okay.    Got no more questions for Ms. Troxell.

    3                  THE COURT:     Thank you.     And we can depublish that.

    4                  MR. YATES:     May I begin?

    5                  THE COURT:     All right.     Your witness, Mr. Yates.

    6                  MR. YATES:     Thank you, Your Honor.

    7                               REDIRECT EXAMINATION

    8   BY MR. YATES:

    9         Q        Now, Ms. Troxell, Mr. Williams asked you a number of

   10   questions relating to some legal work that he did for you.              Do

   11   you recall that?

   12         A        No, sir.

   13         Q        No, when he just asked you questions about the legal

   14   documents, do you remember that Mr. Williams a few minutes ago

   15   asked you about some legal documents?

   16         A        Yes.

   17         Q        Okay.   And he asked you a question about how you

   18   hired Anthony Williams again after he was in jail.           Do you

   19   remember that?

   20         A        I did not hire him again.

   21         Q        Okay.

   22         A        It was continued of what he left out.

   23         Q        Fair enough.     And you said that he continued because

   24   he had won his case?        Do you remember saying that?

   25         A        What -- can you repeat?




                               UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1025 Filed 06/08/20 Page 54 of 65   PageID #:
                                  11755
                                                                                54


    1         Q      Why did you work with Anthony Williams again after

    2   he went to jail?

    3         A      Because I was already in deep kim chee of my

    4   mortgage, and they are the one that started the trouble, so I

    5   have to continue with him.       So, you know, I need the help at

    6   that time.

    7         Q      And when you realized you were in deep kim chee, you

    8   said that you spoke with Anabel Cabebe.         Do you remember that?

    9         A      Yes.    We been speaking with Anabel Cabebe during the

   10   time that he was incarcerated.

   11         Q      Okay.    And what did Anabel Cabebe say to you about

   12   continuing with Anthony Williams after he was incarcerated?

   13         A      He won -- he won the case and he still -- he's a

   14   good guy.    He can do a lot of things for us.        He -- you

   15   could -- you could get your house for free if he will continue

   16   fighting for you.

   17         Q      Okay.    So Anabel Cabebe promised that you could get

   18   your house for free; is that right?

   19         A      Yes.

   20         Q      What was your relationship to Anabel Cabebe?

   21         A      She, uhm -- we both caregivers, so we belong in the

   22   same association together, so we see each other once in a

   23   while.

   24         Q      And were you friends?

   25         A      We consider a friend because we belong in the same




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1025 Filed 06/08/20 Page 55 of 65   PageID #:
                                  11756
                                                                                 55


    1   group.

    2           Q     Now, you just talked about some lawsuits that

    3   Anthony Williams was helping you with.           Do you remember that?

    4           A     Yes, sir.

    5           Q     Okay.     And I believe Mr. Williams just asked you

    6   that he filed a lawsuit for you in court.           Do you remember

    7   saying that?

    8           A     He -- uhm, he helped me and continue what Edna

    9   started.

   10                 MR. YATES:     Okay.    Can I publish I guess it's

   11   Exhibit 2040 page 35.

   12           Q     (BY MR. YATES:)        So Ms. --

   13                 THE COURT:     So wait.    You may publish.   And what

   14   page?

   15                 MR. YATES:     It's to the page -- the appropriate

   16   page, it's page 35.

   17                 THE COURT:     Okay.    Is that on the screen?    Yeah.

   18   Okay.

   19           Q     (BY MR. YATES:)        Ms. Troxell, do you recall this

   20   document?

   21           A     UCC, yes.

   22           Q     No, no.     It's -- it's the document that should be on

   23   the screen.    It has your name on it and it says on the side,

   24   "Common law jurisdiction demand for a trial by jury."

   25                 You recognize that document?




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1025 Filed 06/08/20 Page 56 of 65   PageID #:
                                  11757
                                                                                56


    1                No problem.    We can take it down.

    2                My question is just that you recall that Anthony

    3   Williams and you were involved in filing a lawsuit; is that

    4   right?

    5         A      Yes, sir.

    6         Q      Okay.   And that was during your foreclosure; is that

    7   right?

    8         A      Uhm, yes, yes.

    9         Q      Okay.   Now, at that time you believed that Anthony

   10   Williams was a lawyer, correct?

   11         A      Yes.

   12         Q      And that he could write legal briefs for you?

   13         A      Yes.

   14         Q      Okay.   And that he could give you legal advice,

   15   right?

   16         A      Yes.

   17         Q      And you believed that Anthony Williams could save

   18   your house from foreclosure, right?

   19         A      Yes.

   20                THE DEFENDANT:     These are all leading questions.

   21                MR. YATES:    Yes, Your Honor.     The witness has

   22   demonstrated that she has some difficulty with English, so I

   23   would ask for a little bit of latitude here.

   24                THE COURT:    All right.    Overruled on that basis.

   25         Q      (BY MR. YATES:)     Now, at any time did Anthony




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1025 Filed 06/08/20 Page 57 of 65   PageID #:
                                  11758
                                                                                57


    1   Williams tell you that he was not allowed to practice law in

    2   court?

    3         A      Yes, yes.

    4         Q      He told you that he was not allowed to practice law?

    5         A      Yes.

    6         Q      Okay.

    7         A      So I have -- I will be the one to deal with all this

    8   judges or bring the papers to the court.

    9         Q      Okay.   So he said that he couldn't do it, so he was

   10   going to ask you to do it; is that right?

   11         A      Yes.

   12         Q      But did he ever tell you that he was not allowed to

   13   write the briefs for you?

   14         A      A brief --

   15         Q      Did he tell you that he was not allowed to write a

   16   legal brief?

   17         A      Yes.

   18         Q      He told you that he couldn't write it?

   19         A      Yes.

   20         Q      Okay.   But he wrote one for you anyway?

   21         A      Yes.

   22         Q      Okay.   Anthony Williams just asked you about your

   23   UCC lien.    Do you remember him asking you?

   24         A      Yes.

   25         Q      And he asked you whether you understood that you




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1025 Filed 06/08/20 Page 58 of 65   PageID #:
                                  11759
                                                                                58


    1   could -- let me withdraw that question.

    2                 Ms. Troxell, did you understand how to remove a

    3   lien?

    4           A     I don't.

    5           Q     Okay.   And Anthony Williams never told you, right?

    6           A     No, sir.

    7           Q     Mr. Williams just asked you a number of questions

    8   about signing documents and you answered that you signed the

    9   documents without understanding what was in the documents; is

   10   that right?

   11           A     Yes.

   12           Q     Okay.   Did you sign those documents because you

   13   trusted Anthony Williams?

   14           A     Yes, sir.

   15           Q     And you trusted him because he was an attorney

   16   general, right?

   17           A     Yes.

   18           Q     Ultimately, despite the lawsuits that Mr. Williams

   19   filed, did the bank put your house in foreclosure?

   20           A     Yes.

   21           Q     Okay.   Did you ever get your MEI money back?

   22           A     No.

   23                 MR. YATES:   No further questions, Your Honor.

   24                 THE COURT:   So, Ms. Troxell, thank you for your

   25   testimony.    You're excused as a witness -- yes, Mr. Williams?




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1025 Filed 06/08/20 Page 59 of 65    PageID #:
                                  11760
                                                                                   59


    1          No, it's direct, cross-examination, and redirect.            Is she

    2   a witness that you subpoenaed?

    3                 THE DEFENDANT:    Yes.

    4                 THE COURT:   Oh, okay.     So you're -- so I'll let you

    5   do -- I guess -- I don't know what it would be -- redirect and

    6   cross.    I'll give you an opportunity to do that.

    7                              RECROSS-EXAMINATION

    8   BY THE DEFENDANT:

    9         Q       Ms. Troxell, the document he just showed you was a

   10   demand for a trial by jury that I had filed on your behalf that

   11   you signed.    Do you remember that document?

   12         A       I don't understand how you ask me the question.

   13                 THE COURT:   Okay.    So it's not whether she remembers

   14   it.   What question do you have about the document?

   15                 THE DEFENDANT:    The document he just pulled up.

   16   Which number was it?

   17                 MR. YATES:   That's your document.

   18                 THE COURT:   I believe it's 2040.

   19                 THE DEFENDANT:    2040.

   20                 MR. SORENSON:    No, we don't have it.        You're going

   21   to have to put it on there.

   22                 THE COURT:   All right.      Ask her another question

   23   while they find that document.

   24         Q       (BY THE DEFENDANT:)       Ms. Troxell, did I explain to

   25   you that by the Constitution, the Seventh Amendment, that you




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1025 Filed 06/08/20 Page 60 of 65   PageID #:
                                  11761
                                                                                60


    1   have a right to a trial by jury before you could be deprived of

    2   your property?

    3         A      I don't remember.

    4         Q      Did the court grant you a trial by jury before you

    5   could be at least in foreclosure and kicked out of your home?

    6         A      I'm sorry, but I don't understand the question.

    7                THE COURT:     So he's asking you did you have a trial

    8   in that case with a jury like this?

    9                THE WITNESS:     Yes.

   10                THE COURT:     You had a trial?

   11                THE WITNESS:     No.

   12                THE COURT:     Okay.

   13                THE WITNESS:     No.

   14                THE COURT:     On the lawsuit that was filed, did you

   15   have a trial?

   16                THE WITNESS:     No.

   17                THE COURT:     All right.   Next question.

   18         Q      (BY THE DEFENDANT:)      Okay.    And do you understand

   19   that that was your constitutional right to have one?

   20                THE COURT:     Asked and answered.     She already said

   21   she doesn't understand.      So get --

   22                THE WITNESS:     I don't know.

   23         Q      (BY THE DEFENDANT:)      Okay.    And so he just

   24   requestioned you about you couldn't talk to me because I was

   25   incarcerated.     So you couldn't have asked -- asked me how to




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1025 Filed 06/08/20 Page 61 of 65   PageID #:
                                  11762
                                                                                61


    1   remove the UCC because I was incarcerated, correct?

    2         A       No.

    3         Q       Right.    And so -- but you had already answered that

    4   your Realtor nor your attorney didn't tell you that you could

    5   have simply removed it yourself to sell your home?

    6         A       No, because that wasn't put there in the first

    7   place.

    8         Q       No, I'm saying but you said you tried to sell your

    9   home and then your Realtors said that you couldn't sell it

   10   because the lien was on there.        I'm saying they didn't notify

   11   you that you could have just removed it yourself because you're

   12   a secure party, correct?

   13         A       I don't know how to remove it.       Plus, in the first

   14   place, that lien shouldn't be there in the first place.

   15         Q       Well, that lien was put on there 'cause remember I

   16   explained to you why the lien?        You still don't remember the

   17   conversation we had when you came to the office?

   18         A       But it's gonna -- it's gonna -- it's kind of tricky

   19   that we put that lien in there without me knowing what gonna

   20   affect me in the future.

   21         Q       No.   I explained that to you, Ms. Troxell.

   22         A       No, you did not.

   23                 THE COURT:    Okay.   This not for you folks to have a

   24   discussion.    This is for you to have a question and she'll

   25   answer it.




                               UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1025 Filed 06/08/20 Page 62 of 65   PageID #:
                                  11763
                                                                                62


    1         Q      (BY THE DEFENDANT:)       Okay.   Do you remember how long

    2   you was at my office and how many hours you was talking to me?

    3   Do you remember how many hours?

    4         A      I remember that time.

    5         Q      Okay.   How long were you at the office and do you

    6   remember at what time --

    7         A      Long, long time.

    8                THE COURT:     Okay.     So you have to wait till he

    9   finishes the question --

   10                THE WITNESS:     Okay.

   11                THE COURT:     -- and then you answer.     Okay.

   12         Q      (BY THE DEFENDANT:)       Okay.   And do you remember

   13   about what time in the day that you came to my office?

   14         A      Night time.

   15         Q      Night time?    About what time?

   16         A      I cannot tell you the time, but it's night time.

   17         Q      So would you say it was after 8 o'clock at night?

   18         A      Could be, yes.

   19         Q      Okay.   And so after 8 o'clock at night I was still

   20   at my office working?

   21         A      Yes.

   22         Q      Okay.   And so I took my time with you to sit down

   23   with you and explain to you late at night at my office all the

   24   documents that I was going to file, the UCC, the mortgages, the

   25   things I was going to file.         You don't remember the long




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1025 Filed 06/08/20 Page 63 of 65    PageID #:
                                  11764
                                                                                 63


    1   conversation that we had, the hours?           You don't remember all

    2   those hours?

    3         A      I asked you all the question.

    4         Q      Right.

    5         A      And you answer all the questions I ask you.

    6         Q      That's correct.        Right.   So do you remember that it

    7   was probably about four or five hours we were there?

    8         A      Yeah, because I have plenty concern to ask you --

    9         Q      Yes, you did.

   10         A      -- and for you to answer.

   11         Q      Yes, ma'am, you did.       And that's why I went through

   12   that whole application with you.         I took my time with you

   13   because I do see that you --

   14                THE COURT:     No, no.     So you have to ask her a

   15   question.

   16                THE DEFENDANT:     Okay.

   17                THE COURT:     Did he take his time with you and go

   18   over everything with you in his office?

   19                THE WITNESS:     Only with my question to be answered.

   20                THE COURT:     Okay.     Next question, yeah.

   21                THE DEFENDANT:     I have no more questions.

   22                THE COURT:     All right.       Thank you very much.

   23          All right.     Now I'm going to excuse you as a witness,

   24   Ms. Troxell.     Please don't discuss your testimony with anyone

   25   until the trial's completed.         Good day, ma'am.




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1025 Filed 06/08/20 Page 64 of 65   PageID #:
                                  11765
                                                                                64


    1                THE WITNESS:     Thank you.

    2          (This concludes the partial testimony requested.)

    3

    4

    5

    6

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1025 Filed 06/08/20 Page 65 of 65   PageID #:
                                  11766


    1                        COURT REPORTER'S CERTIFICATE

    2

    3                    I, DEBRA READ, Official Court Reporter, United

    4   States District Court, District of Hawaii, do hereby certify

    5   that pursuant to 28 U.S.C. §753 the foregoing is a complete,

    6   true, and correct transcript of the stenographically reported

    7   proceedings held in the above-entitled matter and that the

    8   transcript page format is in conformance with the regulations

    9   of the Judicial Conference of the United States.

   10
                         DATED at Honolulu, Hawaii, February 22, 2020.
   11

   12

   13                              /s/ Debra Read

   14                              DEBRA READ, CSR CRR RMR RDR

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25




                             UNITED STATES DISTRICT COURT
